IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 33 EM 2019
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 REMIRO MALDONADO,                            :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner’s present counsel is

DIRECTED to file a Petition for Allowance of Appeal within 30 days of this order.